DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of claims
This office action is in response to the amendment received on 11/04/2022.
Claims 1, 2, 6-9, 21-24, 26-31 were amended.
Claims 3-5, 11, 12, 15-20 were canceled.
Claims 10, 13 and 14 were previously withdrawn.
Claims 32 and 33 were newly introduced.
Claims 1, 2, 6-10, 13, 14 and 21-33 are pending.
Claims 1, 2, 6-9 and 21-33 were examined.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 2, 6-9 and 21-33 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. 

Claims 1 and 21 were amended to recite “ A system comprising: at least one processor / A method of bill splitting among a plurality of devices, the method comprising: executing, by at least one processor in communication with a user device comprising a wireless transceiver, operating system instructions comprising: broadcasting, by the wireless transceiver using a mesh network, a challenge to at least one external device within a range of the mesh network, the challenge comprising a request to respond with information identifying the at least one external device; receiving, by the wireless transceiver using the mesh network, at least one unique device identifier in response to the challenge from the at least one external device; in response to receiving the at least one external device identifier, establishing, by the at least one processor, the at least one external device and the user device as members of a network of trust and determining, by the at least one processor a threat score using the at least one external device identifier;”. The specification as filed recites, inter alia:
“[0060] User device 112 and external devices 114 may establish a network of trust through communication. For example, user device 112 may broadcast a challenge 120 using one or more wireless communication technologies...
[0064] User device 112 may include any device identifiers received from external devices 114 with the transaction request sent to server device 102. Transaction service 104 may examine the device identifiers to determine whether they are valid and/or recognized. For example, a device identifier for an external device 114 may be valid when it is a real identifier (as opposed to a spoofed identifier generated by hacking a device, for example) and/or when it is registered with server device 102 and stored in transaction database 106. A device identifier for an external device 114 may be recognized when it has been included in previous transaction requests from user device 112, for example. The presence of valid and recognized device identifiers may indicate that the requested transaction is likely to be legitimate, so transaction service 104 may lower or maintain a threat score for the transaction in this case. However, if one or more device identifiers is invalid or unrecognized, transaction service 104 may raise the threat score for the transaction. In some embodiments, transactions reaching a predetermined threat score threshold may be flagged for follow-up investigation and/or may be declined. ”
Therefore, as the specification as filed does not recite how the steps/functions of "broadcasting"/ "receiving" and "determining" are performed by the same "processor" "in communication" with "a user device". Examiner notes the claims were amended to recite "at least one processor" and the broadest reasonable interpretation of the claim language also encompasses an embodiment in which the system and corresponding method steps are performed by a single processor (i.e. one processor). The specification as filed recites, in conjunction with Fig. 1, a user device 112 and a server device 102 comprising a transaction service 104. Therefore, the broadest reasonable interpretation of the claims (e.g., a single processor) includes the steps of "broadcasting"/ "receiving" and "determining" to be performed by a single processor. Since these steps are disclosed as attributed to distinct devices/processors (i.e. user device 112 and server device 102), this claimed embodiment is not found in the disclosure as filed. Therefore, the specification as filed does not provide sufficient written description for the claimed language (see MPEP 2161.01). Dependent claims 2, 6-9 and 22-31 are also rejected since they depend on claims 1 and 21, respectively.


The following is a quotation of 35 U.S.C. 112(b):
(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 2, 6-9 and 21-33 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claims 1 and 21 recite the language “the device” in lines 35 and 31. There is insufficient antecedent basis for this language in the claims since it is unclear which device (i.e. “a user device", "at least one external device”) the claims are referring to (Claims 1 and 21 introduce “a user device", "at least one external device” more than once, in multiple lines). See MPEP 2173.05(e): “… if two different levers are recited earlier in the claim, the recitation of “said lever” in the same or subsequent claim would be unclear where it is uncertain which of the two levers was intended”. Specifically, the language renders the "transaction request comprising … a bill portion" generated by the processor unclear, as the “bill portion” is "allocated to an account of the device," but the scope of the element “the device” cannot be determined. For Examination purposes, Examiner adopts the device as being directed to "a user device". Examiner suggests clearly labeling this element in the claims. Dependent claims 2, 6-9 and 22-33 are also rejected since they depend on claims 1 and 21, respectively.

Claims 1 and 21 recite the language “the request” in lines 39 and 35. There is insufficient antecedent basis for this language in the claims since it is unclear which “a request to respond", "a bill splitting request” the claims are referring to (Claims 1 and 21 introduce “a request to respond", "a bill splitting request” more than once, in multiple lines). See MPEP 2173.05(e): “… if two different levers are recited earlier in the claim, the recitation of “said lever” in the same or subsequent claim would be unclear where it is uncertain which of the two levers was intended”. Specifically, the language renders the language "to fulfill the request" unclear, as it is unclear whether "the request" is directed to "a request to respond", "a bill splitting request" or a combination of these requests. Examiner suggests clearly labeling this element in the claims. Dependent claims 2, 6-9 and 22-33 are also rejected since they depend on claims 1 and 21, respectively.

Claims 32 and 33 recite the language “the blockchain” in lines 4 and 4, respectively. There is insufficient antecedent basis for this language in the claims.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 6-9 and 21 and 23-31 are rejected under 35 U.S.C. 103 as being unpatentable over Sawant et al. (US 2018/0276655 A1) in view of Harris et al. (US 2021/0112068 A1).

With respect to claims 1 and 21, Sawant et al. teach a system comprising: at least one processor; a user device comprising a wireless transceiver, the user device in communication with the at least one processor and a mesh network; a non-transitory memory in communication with the at least one processor; and operating system instructions stored in the non-transitory memory (see Fig. 1, initiating mobile device 102, processor 112, memory 114, transceiver 116 paragraph [0036]); and a method (Shared mobile wallet transaction) comprising: 
executing, by at least one processor in communication with a user device comprising a wireless transceiver, operating system instructions comprising: ...initiating, by the at least one processor, a transaction designating a bill (see Fig. 1, paragraph [0037]: "In embodiments, the initiating mobile device 102 can initiate a shared mobile wallet transaction by transmitting ( or broadcasting) a shared mobile wallet transaction request message to one or more contributing mobile devices, such as mobile device 110"); 
sending, by the wireless transceiver, a bill splitting request to the at least one external device (see Fig. 3, "The initiating mobile device can transmit a shared mobile wallet transaction request message (306). The transmission can be a broadcast transmission, Bluetooth transmission, NFC transmission, or other communications links");
receiving, by the wireless transceiver, a sharing confirmation from the at least one external device, the at least one sharing confirmation indicating at least one portion of a total value of the bill, the at least one portion allocated to an account of the at least one external device (see Fig. 1, identification information, paragraph [0038]:"Upon receiving a shared mobile wallet request message from the initiating mobile device 102, the contributing mobile device 110 can create an IS08583 mobile wallet transaction packet that includes: 1) an amount (monetary transaction value) each user wants to contribute; 2) 1 replenishment key; 3) an MD5 hash of amount and replenishment key; and 4) other transaction related information, such as identification information, banking information, credit card number, etc."; paragraph [0039]; "The contributing mobile device 110 can transmit the mobile wallet transaction packet to the initiating mobile device 102."; Fig. 4, paragraph [0054]: "The mobile wallet transaction message can include the contributor's identification, a contribution amount, banking information, etc. The contributing mobile device(s) can transmit the ISO8583 packet to the initiating mobile device ( 408). Such transmission can be done through a radio connection, network connection, Wi-Fi connection, Bluetooth connection...,"; paragraph [0054]: "FIG. 3, the initiating mobile device can receive a mobile wallet transaction message from one or more contributing mobile devices (308)");
generating, by the at least one processor, a transaction request, comprising: data describing the transaction, and a bill portion allocated to an account of the device, the bill portion being the total value minus the at least one portion indicated by the at least one sharing confirmation from the at least one external device (see Fig. 3, paragraph [0054]: "The initiating mobile device can create a shared mobile wallet transaction packet that includes the initiator's identifier, contribution amount, and banking details, as well as identifiers, contribution amounts, and banking details of each contributor (310)."); and processing, by the at least one processor, the transaction to fulfill the request (see Fig., 3, paragraph [0054]: "The initiating mobile device can then transmit the shared mobile wallet transaction packet to the point of sale device (POS device) via NFC link (312)"). 

Although Sawant et al. disclose broadcast and Bluetooth transmissions as possible embodiments (see paragraph [0051]), Sawant et al. do not explicitly disclose a system and method comprising: broadcasting, by the wireless transceiver using a mesh network, a challenge to at least one external device within a range of the mesh network, the challenge comprising a request to respond with information identifying the at least one external device; receiving, by the wireless transceiver using the mesh network, at least one unique device identifier in response to the challenge from the at least one external device; in response to receiving the at least one external device identifier, establishing, by the at least one processor, the at least one external device and the user device as members of a network of trust and determining, by the at least one processor a threat score using the at least one external device identifier. 

However, Harris et al. disclose a system and method (Data security method utilizing mesh network dynamic scoring) comprising: 
broadcasting, by the wireless transceiver using a mesh network, a challenge to at least one external device within a range of the mesh network, the challenge comprising a request to respond with information identifying the at least one external device (see paragraph [0030]: "A "mesh network" may be an array of nodes. Nodes in a mesh network may connect and communicate to one another. In some embodiments, the nodes in a mesh network may cooperate with one another to efficiently route data to and from particular nodes in the mesh network. The nodes in a mesh network may be user devices that may communicate with one another via local communication capabilities."; paragraph [0035]: "A user device may be in a "broadcast mode." A user device in the broadcast mode may broadcast data. For example, a user device may broadcast a security request message. In broadcast mode, a user device may broadcast any suitable data and/or information."; paragraph [0070]: "In some embodiments, the record may include a device identifier and a sociability indicator. The device identifier may identify the device. The device indicator may be unique for each user device. The device indicator may be any suitable sequence of alphanumeric characters. The sociability indicator may indicate sociability and may be a Boolean value. In some embodiments, the sociability indicator and the device indicator may both be included in the data 312 of each broadcast message"; Fig. 1, step 1, paragraph [0077]: "At step 1, the first user device 101 may initiate communication with a plurality of mobile devices in a mesh network. The first user device 101 may then broadcast a security request message. The security request message may be a broadcast message, as described above. The security request message may include a request for the user devices of the plurality of user devices to respond with additional data security values. The additional data security values may be data security values determined by the plurality of user devices"); 
receiving, by the wireless transceiver using the mesh network, at least one unique device identifier in response to the challenge from the at least one external device (see paragraph [0036]: "A user device may be in an "observe mode." A user device in observe mode may receive data. For example, a user device in observe mode may receive a security request message. In observe mode, a user device may receive any suitable data and/or information. A user device may alternate between broadcast mode and observe mode."; paragraph [0079]: "[0079] At step 2, after receiving the security request message from the first user device 101, the second user device 102 may broadcast the security request message to user devices within its communication range R2. In some embodiments, the second user device 102 may determine whether to broadcast the security request message or to respond to the first user device 101 based on the flags 308 included in the security request message. For example, the flags 308 may be a 0, which may indicate to broadcast the security request message, or may be a 1, which may indicate to respond to the security request message."; paragraph [0094]: "[0094] The first user device 101 may receive a plurality of additional data security values from a plurality of proximate user devices (i.e., the second user device 102 and the third user device 103). The plurality of additional data security values may include the updated second data security value USV2 and the updated third data security value USV3"); 
in response to receiving the at least one external device identifier, establishing, by the at least one processor, the at least one external device and the user device as members of a network of trust and determining, by the at least one processor a threat score using the at least one external device identifier (see paragraph [0095]: "[0095] After receiving the plurality of additional data security values from the plurality of proximate user devices, the first user device 101 may determine an updated data security value USV1 based at least upon evaluating the plurality of additional data security values associated with the plurality of proximate user devices. In some embodiments, the updated data security value USV1 may be determined to be an average of the plurality of additional data security values and the first data security value SV1."; paragraph [0103]: "After determining the updated data security value USV1, the first user device 101 may allow or not allow the first user device 101 to perform an interaction based at least upon the updated data security value USV1." Examiner notes that the updated data security value USV1 determines whether the devices are part of a network of trust (i.e. interactions allowed) or not (interactions not allowed). See also paragraph [0122}: "The first user device 101 may then determine whether or not to perform the interaction with the second user device 102 based on at least the updated data security value. In some embodiments, the first user device 101 may determine not to perform an interaction based at least upon the updated data security value if the updated data security value exceeds a predetermined threshold value").

Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the local authentication model using data security values as disclosed by Harris et al. in the system and method of Sawant et al., the motivation being to increase security by allowing offline devices to perform interactions with nearby local devices, such as other mobile phones, without relying on a central server to determine if the interaction is fraudulent (see Harris et al., paragraphs [0004] and [0006]).

With respect to claims 6 and 23, the combination of Sawant et al. and Harris et al. teaches all the subject matter of the system and method as described above with respect to claims 1 and 21. Furthermore, Sawant et al. disclose a system and method wherein the at least one sharing confirmation comprises an indication of at least one user account for at least one external user who uses (is logged in on) the at least one external device, and generating the transaction request further comprises including data indicating the at least one user account in the transaction request (see Fig. 1, identification information, paragraph [0038]: "Upon receiving a shared mobile wallet request message from the initiating mobile device 102, the contributing mobile device 110 can create an IS08583 mobile wallet transaction packet that includes: 1) an amount (monetary transaction value) each user wants to contribute; 2) 1 replenishment key; 3) an MD5 hash of amount and replenishment key; and 4) other transaction related information, such as identification information, banking information, credit card number, etc."; paragraph [0039]; "The contributing mobile device 110 can transmit the mobile wallet transaction packet to the initiating mobile device 102."; Fig. 4, paragraph [0054]: "The mobile wallet transaction message can include the contributor's identification, a contribution amount, banking information, etc. The contributing mobile device(s) can transmit the ISO8583 packet to the initiating mobile device ( 408). Such transmission can be done through a radio connection, network connection, Wi-Fi connection, Bluetooth connection...,"; paragraph [0054]: "FIG. 3, the initiating mobile device can receive a mobile wallet transaction message from one or more contributing mobile devices (308)."; Fig. 3, paragraph [0054]: "The initiating mobile device can create a shared mobile wallet transaction packet that includes the initiator's identifier, contribution amount, and banking details, as well as identifiers, contribution amounts, and banking details of each contributor (310)"). 

With respect to claims 7 and 24, the combination of Sawant et al. and Harris et al. teaches all the subject matter of the system and method as described above with respect to claims 1 and 21. Furthermore, Sawant et al. disclose a system and method wherein the at least one sharing confirmation comprises receiving a first sharing confirmation from a first one of a plurality of external devices and receiving a second sharing confirmation from a second one of the plurality of external devices, each of the first and second plurality of sharing confirmations including a separate portion of the total value of the transaction allocated to the respective external device, wherein the bill portion further comprises the total value minus each separate portion of the total value of the transaction allocated to the respective external device (see Fig. 2, paragraph [0040]: "The shared mobile wallet transaction packet 200 can include a field for an identifier for a plurality of contributors, denoted as the nth contributor (contributor(n)) 202n. The packet 200 can include a field for an amount of the transaction 204n for the nth contributor, a shared mobile wallet transaction replenishment key 206n for the nth contributor, an MD5 hash 208n of the amount 204n and the replenishment key 206n for the nth contributor, and banking information 208n for the nth contributor, such as credit card information, banking information, etc."). 

With respect to claims 8 and 25, the combination of Sawant et al. and Harris et al. teaches all the subject matter of the system and method as described above with respect to claims 1 and 21. Furthermore, Sawant et al. disclose a system and method wherein: 
the user device further comprises a user interface (claim 8) (see Fig. 1, mobile wallet application, paragraph [0037]: "In embodiments, memory 124 can store a mobile wallet application to allow a user to engage in shared mobile wallet transactions"; Fig. 3, "The initiating mobile device can identify from a contacts list or a friends list one or more contributing mobile devices (304)"); and 
processing further comprises receiving, by the user interface, the bill portion (see Fig. 1, identification information, paragraph [0038]:"Upon receiving a shared mobile wallet request message from the initiating mobile device 102, the contributing mobile device 110 can create an IS08583 mobile wallet transaction packet that includes: 1) an amount (monetary transaction value) each user wants to contribute; 2) 1 replenishment key; 3) an MD5 hash of amount and replenishment key; and 4) other transaction related information, such as identification information, banking information, credit card number, etc."; paragraph [0039]; "The contributing mobile device 110 can transmit the mobile wallet transaction packet to the initiating mobile device 102."; Fig. 4, paragraph [0054]: "The mobile wallet transaction message can include the contributor's identification, a contribution amount, banking information, etc. The contributing mobile device(s) can transmit the ISO8583 packet to the initiating mobile device ( 408). Such transmission can be done through a radio connection, network connection, Wi-Fi connection, Bluetooth connection...,"; paragraph [0054]: "FIG. 3, the initiating mobile device can receive a mobile wallet transaction message from one or more contributing mobile devices (308)". 

With respect to claims 9 and 26, the combination of Sawant et al. and Harris et al. teaches all the subject matter of the system and method as described above with respect to claims 1 and 21. Furthermore, Sawant et al. disclose a system and method wherein: 
the user device further comprises a user interface (claim 8) (see Fig. 1, mobile wallet application, paragraph [0037]: "In embodiments, memory 124 can store a mobile wallet application to allow a user to engage in shared mobile wallet transactions"); and
processing further comprises receiving, by the user interface, a selection of the at least one external device to which the request is sent from among a plurality of external devices in communication range of the mesh network (see Fig. 3, "The initiating mobile device can identify from a contacts list or a friends list one or more contributing mobile devices (304). The initiating mobile device can transmit a shared mobile wallet transaction request message (306). The transmission can be a broadcast transmission, Bluetooth transmission, NFC transmission, or other communications links."). 

With respect to claim 27, the combination of Sawant et al. and Harris et al. teaches all the subject matter of the method as described above with respect to claim 21. Furthermore, Harris et al. disclose a method the request to respond with information identifying the at least one external device comprising: a token processing request, or evidence of validity, or blockchain transaction record information, or any combination thereof (see evidence of validity, i.e. data security values, paragraph [0070]: "In some embodiments, the record may include a device identifier and a sociability indicator. The device identifier may identify the device. The device indicator may be unique for each user device. The device indicator may be any suitable sequence of alphanumeric characters. The sociability indicator may indicate sociability and may be a Boolean value. In some embodiments, the sociability indicator and the device indicator may both be included in the data 312 of each broadcast message"; Fig. 1, step 1, paragraph [0077]: "At step 1, the first user device 101 may initiate communication with a plurality of mobile devices in a mesh network. The first user device 101 may then broadcast a security request message. The security request message may be a broadcast message, as described above. The security request message may include a request for the user devices of the plurality of user devices to respond with additional data security values. The additional data security values may be data security values determined by the plurality of user devices"). 

With respect to claim 28, the combination of Sawant et al. and Harris et al. teaches all the subject matter of the method as described above with respect to claim 21. Furthermore, Harris et al. disclose a method further comprising: the at least one external device sharing identifying information when in range of the mesh network and not in range of the user device in response to the user device broadcasting the challenge (see, for instance, fig. 4A paragraph [0109], in which fourth, fifth, sixth and seventh user devices in second layer 404 not in range of first user device 101 but in range of the mesh network R8 and R9). 

With respect to claim 29, the combination of Sawant et al. and Harris et al. teaches all the subject matter of the method as described above with respect to claim 21. Furthermore, Harris et al. disclose a method further comprising: the at least one external device communicating with at least one other external device and providing a verification response from the at least one other external device along with its own verification response when the at least one other external device is not in range of the user device but is in range of the at least one external device (see, among multiple alternatives, paragraph [0084] "At step 4, after receiving the security request message from the second user device 102, the fourth user device 104 may determine to respond to the security request message and can broadcast a fourth data security value SV 4. The fourth data security value SV 4 may be a data security value previously determined by the fourth user device 104...After the fourth user device 104 broadcasts the fourth data security value SV 4, the fourth data security value SV 4 may be received by the user devices within communication range R4 of the fourth user device 104, such as the second user device 102."; paragraph [0097]: The number of user devices in the mesh network may be used to determine the updated data security value USV1. For example, the first user device 101 with a first data security value SV1 of 3 may receive the plurality of additional data security values of 5, 8, and 2. The first user device 101 may then weight the average of the data security values by the number of user devices in the mesh network (e.g.,100)"; paragraph [0117]: "After receiving the fourth data security value SV 4, the fifth data security value SV5, and the sixth data security value SV6, the second user device 102 may determine an updated second data security value USV2"; paragraph [0106]: "After receiving the security request message, the user devices of the second layer may propagate the plurality of additional data security values back to the first user device 101, as described above"). 

With respect to claim 30, the combination of Sawant et al. and Harris et al. teaches all the subject matter of the system as described above with respect to claim 1. Furthermore, Harris et al. disclose a system further comprising: the user device using the mesh network to locate and/or communicate with the at least one external device without specific knowledge of a destination of the at least one external device (see layers allowed to receive the security message, paragraph [0106]. Examiner notes the user device has no specific knowledge of a destination of devices in layers beyond its own layer). 

With respect to claim 31, the combination of Sawant et al. and Harris et al. teaches all the subject matter of the system as described above with respect to claim 1. Furthermore, Harris et al. disclose a system further comprising: the user device using the mesh network to provide an indicator of trust for the at least one external device within a predetermined range of the user device (see SV1, paragraph [0077]: "After determining the first data security value SV1, the first user device 101 may communicate with the plurality of user devices to join the mesh network."; [0121] After determining the updated data security value, a first user of the first user device 101 may initiate an interaction with a second user of the second user device 102. For example, the first user may agree to transfer payment to the second user in exchange for goods. The first user device 101 may communicate with the second user device 102 to initiate the interaction. In some embodiments, after initiating the interaction, the first user device 101 may perform the above described steps to determine an updated data security value, prior to performing an interaction."). 

Claims 2 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Sawant et al. (US 2018/0276655 A1), in view of Harris et al. (US 2021/0112068 A1) and in view of Coon (US 2011/0320291 A1).
With respect to claims 2 and 22, the combination of Sawant et al. and Harris et al. teaches all the subject matter of the system and method as described above with respect to claims 1 and 21. The combination of Sawant et al. and Harris et al. does not explicitly teach a system and method further comprising determining a preauthorization for the account of the at least one external device. 
However, Coon discloses a system and method (Systems and methods for asynchronous mobile authorization of credit card purchases) further comprising determining a preauthorization for the account of the at least one external device (see paragraphs [0041]-[0043]; Fig. 5, step 510 and paragraphs [0089]-[0093]). 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the preauthorization as disclosed by Coon in the system and method of Sawant et al. and Harris et al., the motivation being to add convenience to the primary user by not requiring all the desired items to be rung up at a register or, for instance, if an unknown amount will be left for a tip or other situation where the exact transaction amount is unknown (see Coon, [0043]).

Claims 32 and 33 are rejected under 35 U.S.C. 103 as being unpatentable over Sawant et al. (US 2018/0276655 A1), in view of Harris et al. (US 2021/0112068 A1) and in view of Smith (US 2019/0044703 A1).

With respect to claims 32 and 33, the combination of Sawant et al. and Harris et al. teaches all the subject matter of the system and method as described above with respect to claims 1 and 21. Although Harris et al. disclose a MD5 hash of amount and replenishment key Fig. 2, 208a, paragraph [0038] associated with first contributor 202a, paragraph [0040], the combination of Sawant et al. and Harris et al. does not explicitly teach a system and method wherein the at least one unique device identifier is a unique hashed value associated with the at least one external device; and further comprising comparing, by the at least one processor, the unique hashed value with a hash derived from a transaction ledger stored in the blockchain. 
However, Smith discloses a system and method (Device identity and algorithm management blockchains) wherein 
the at least one unique device identifier is a unique hashed value associated with the at least one external device (see Fig. 91, identity lookup request, block 9102, paragraphs [0481]-[0490]); and 
further comprising comparing, by the at least one processor, the unique hashed value with a hash derived from a transaction ledger stored in the blockchain (see Fig. 91, identity lookup request, block 9106, paragraphs [0481]-[0490] and claim 5). 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the device identity blockchain as disclosed by Smith in the system and method of Sawant et al. and Harris et al., the motivation being to allow devices to assert their identity without relying on third party or centralized services, for instance allowing a registered device to later prove it is the rightful owner of its identity (see Smith, paragraphs [0387] and [0443]).



Response to Arguments/Amendments
Claim Objections
Applicant’s amendments and arguments (see remarks, page 9, filed on 11/04/2022), with respect to the objection of claim 21 have been fully considered. Examiner finds Applicant's arguments persuasive in view of the submitted amendments, therefore the objection was withdrawn. 

Claim rejections - 35 USC § 112(a)
Applicant’s amendments and arguments (see remarks, page 9, filed on 11/04/2022), with respect to the rejection of claims 1, 2, 6-9 and 21-31 under 35 USC § 112(a) have been fully considered. Examiner finds Applicant's arguments persuasive in view of the submitted amendments, therefore the rejection was withdrawn. However, upon further consideration, new grounds of rejection under 35 USC § 112(a) were made for claims 1, 2, 6-9 and 21-33 in view of the amended language.

Claim rejections - 35 USC § 112(b)
Applicant’s amendments and arguments (see remarks, page 9, filed on 11/04/2022), with respect to the rejection of claims 1, 2, 6-9 and 21-31 under 35 USC § 112(b) have been fully considered. Examiner finds Applicant's arguments persuasive in view of the submitted amendments, therefore the rejection was withdrawn. However, upon further consideration, new grounds of rejection under 35 USC § 112(b) were made for claims 1, 2, 6-9 and 21-33 in view of the amended language.

Claim rejections - 35 USC § 103
Applicant’s amendments and arguments (see remarks, pages 9 and 10, filed on 11/04/2022), with respect to the rejection of claims 1, 2, 6-9 and 21-33 under 35 USC § 103 have been fully considered but are moot because the arguments do not apply to the combination of references being used in the current rejection of the amended claims.



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:

US Patent Literature
Nolan et al. (US 2019/0034917 A1) disclose tracking an electronic wallet using radio frequency identification (RFID), including wallet shares.
Grassadonia et al. (US 2018/0330346 A1) disclose processing electronic payment transactions in offline-mode, including establishing a short-range communication channel between a first computing device associated with a first user a second computing device associated with a second user.


Non-patent Literature
J. A. Hansen (NPL 2012, listed in PTO-892 as reference "U") discloses "Extending Mesh Networks to Opportunistic Resource Sharing", including improve the reliability of networked resources and a reputation/trust system to handle trusted devices.
Yohan et al. (NPL 2018, listed in PTO-892 as reference "V") disclose "An Indoor Positioning-Based Mobile Payment System Using Bluetooth Low Energy Technology", including a Mobile Payment Authentication Protocol.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDUARDO D CASTILHO whose telephone number is (571)270-1592. The examiner can normally be reached on Mon-Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick McAtee can be reached on (571) 272-7575. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/E.C./Examiner, Art Unit 3685 

/JACOB C. COPPOLA/Primary Examiner, Art Unit 3685